Law Offices Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103-7081 (215) 564-8600 May 4, 2016 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: GPS Funds I (File Nos. 333-53450 and 811-10267) GPS Funds II (File Nos. 333-170106 and 811-22486) Savos Investments Trust (File No. 333-61973 and 811-08977) (collectively, the “Trusts”) Preliminary Proxy Materials Ladies and Gentlemen: Pursuant to the requirements of Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended, and submitted electronically via the EDGAR system, please find enclosed a Schedule 14(a) Information cover page,Notice of Joint Special Meeting of Shareholders, preliminary proxy statement, and form of proxy cards to be furnished to shareholders of the Trusts in connection with a meeting of shareholders that is scheduled to be held on June 30, 2016. Please direct questions or comments relating to this filing to me at 215-564-8077. Very truly yours, /s/Fabio Battaglia, III Fabio Battaglia, III
